Title: To Benjamin Franklin from Veuve Wahrendorff et fils and Other People with Goods and Services to Offer, 8 November 1779
From: Wahrendorff, Veuve, & fils
To: Franklin, Benjamin


During the period of this volume Franklin continued to receive offers of a variety of goods and services either to aid the American war effort or to benefit Franklin himself.
The earliest letter, published below, comes from a supplier in the Baltic port of Wismar who has for several years supplied the English Navy with peas and proposes now to do the same for the Americans. Writing from Courtrai in Austrian Flanders on November 15, François Amerlinck expresses surprise that German and Prussian merchants are negotiating the export of large quantities of Courtrai textiles, known throughout Europe for their quality. A Berlin newspaper reports that Commodore Gillon and Major Ottentof are arrived to purchase on Congress’ account textiles of all kinds, table linens included. If Amerlinck were charged with supplying America’s needs, he would eliminate middlemen and realize a considerable savings for Congress and the American people. He outlines his prices for a variety of fabrics.
On November 17, the day after he has tried to call on Franklin, a textile merchant called Martel writes from the rue des Déchargeurs to request a brief interview. He wishes to know how to transact business with the United States. He too has heard that large orders of textiles are going over to America but Paris merchants seem not to be supplying as much as they once did. Martel can deliver to Bordeaux or any other port woolens suitable for uniforms or peasant clothes.
Writing from Beauvais on November 24, another textile merchant named Thevart has learned from a colleague in Nantes that three frigates are being loaded with military and commercial supplies destined for America. He has also learned that congressional agents, who surely travel on Franklin’s advice, have visited Leleu in Amiens and are now at Lille. Thevart recommends the local fabrics, whose production has been slowed by the war. He would like to correct the bad impression made by earlier manufacturers who, motivated by greed, exported only the poorest quality of cloth. His family has been in the business for seventy years. The banking firm of Le Coulteux & Cie. and M. de Montaran fils, the intendant de commerce for the region, can attest to his probity. He also manufactures painted cloths in association with Garnier-Danse, an important merchant firm for linen, demi-hollande and other bleached fabrics, which can all be supplied if needed.
On December 5 Santerre de Beaumont, a lawyer from Magny, has heard that Franklin is descended from a certain Dagneaux, a notary from Pontoise, and offers to send a genealogy of the descendants. He too is related to the family, among whom are some very proper people. Franklin has only to send him the name of the young Frenchwoman who married an Englishman.
Gaston de Commines, a descendant of the illustrious Philippe de Commynes and former quartermaster of light troops in the Imperial army, writes from Philippine in Zeeland on December 11 to offer Franklin a “Secret belliqueux très Subtil” which will allow the firing of a grenade without a fuse in tandem with any firearm, thereby enabling dragoons and cavalrymen to launch grenades on foot or horseback. To protect the secrecy of this invention Commines proposes establishing in each regiment a company or two of experts drawn from the nobility and from men of good family. He hopes Franklin will send him orders, without which he cannot risk the trip to Paris to prostrate himself personally at the feet of leures hautes Puissances.
On December 18, writing on the advice of his relative M. Le Baron at Dieppe, M. Bezanger of Auxerre proposes to supply Franklin with wine and describes his offerings and prices.

M. Naghel of the Place des Victoires in Paris informs Franklin on December 24 that he has contracted along with a respectable Dunkirk firm to outfit two frigates with arms and commodities to go in a convoy to America. Since no ships have left from Dunkirk for that part of the globe, he is unfamiliar both with the kinds of necessities required now and with the ports most suited to the sale of their cargoes and the resupply of their ships. He emphasizes the benefits of shipping exclusively out of Dunkirk: the exemption from customs duties which makes all European goods 10 to 15 percent cheaper for Americans, and all tobacco from the colonies cheaper for Europeans. Hoping to enlist Franklin’s support, he asks for an interview to discuss the nature and destination of the expedition.
On December 28 Lamarque, Fabre & Co. of Paris enclose a bill of exchange from Thomas G. Mongomery for acceptance and offer their services to supply American troops with uniforms as they have already done for several French and Imperial regiments. They enjoy the confidence of Mme la comtesse de Vergennes and of Commodore Gillon, who was very satisfied with the supplies he ordered through them.
Mme Ducis, veuve Morin, writes on January 1st concerning a large order received from the comte de Montfort to supply clothing and linens for the hussars at Philadelphia. The samples are ready and the prices fixed as low as possible; but as the comte may be killed or the shipment captured, she desires Franklin to settle the account of the articles once he has seen them. If Franklin will honor her with an answer to decide her course, all will be ready for the sixth of February: 4,000 shirts, 4,000 cotton hats, 12,000 pairs of hose, 3,000 collars, 3,000 pairs of batiste cuffs, 3,000 cravats, 1,000 pairs of sheets. She lives chez Ducis at the hôtel of the comte d’Angivilliers, cul de sac de l’Oratoire.
 
Monseigneur
a Wismar le 8 Nov: 1779. près d’hambourg
Nous demandons pardon a Votre Excellence de ce que nous osons l’incommoder par La presente. Et si pour L’obtenir nous nous flattons d’un coté de La bonté du coeur de Votre Excellence, qui est generalement connuë; nous sommes aussi persuadés de L’autre coté, que La suite de celle ci ne manquera pas de nous justifier de meme.
C’est depuis quelques années, que par ceux, qui de La part du Gouvernement Anglois ont La livraison, d’ailleurs appellés Les Contractors, a été acheté dans La contrée d’ici une grande quantité de pois pour Le besoin de La marine d’Angleterre. Aussi L’on en a transporté d’ici en Irlande une provision très considerable, qui vraisemblablement vient d’etre envoyée en Amerique.
La contrée d’ici nous donne chaque année une grande quantité de pois, qui en bonté ne cèdent en rien aux meilleurs d’Angleterre, de sorte que si ne nous parviennent trop d’Ordres de La part des dits Contractors, et qu’il plut a Votre Excellence de nous honorer bientot de quelque commission, il ne nous seroit pas dificile de faire provision pendant L’automne et ainsi de suite, de 500 jusqu’à mille Lastes de pois blancs a cuire, qui alors en printemps d’abord que la mer devient navigable, ce qui se fait ordinairement a La fin du mois fevrier, pourront etre embarqués. Au reste nous croyons, qu’en cas qu’un tel Ordre ne parvint qu’à Nous seuls, nous serions en etat de livrer Le laste des pois d’ici pour 60. Ricksdaler Hamburger Banco franc en vaisseau ce qui est: non seulement sans provision et autre depense, mais aussi exempt de toute sorte de taille et d’impot; outre cela fortement nettoyé par Les moulins anglois. La mesure d’ici est de 25 proCent plus grande, que celle d’Amsterdam; et un Last de Wismar donne à Londres 13½ a 14 Quarters Winchester Bushle.
L’Angleterre elle meme n’a pas produit depuis quelques années autant de pois, qu’il en a falu tant pour la consomption en general, qu’en particulier pour celle de La Marine. C’est pourquoi on se trouve obligé, d’en chercher d’autre part. La province de Mecklenbourg seule est capable d’en fournir suffisament; car ou Les autres provinces d’[Ost?] ne fournissent point du tout des pois, ou ce qu’elles en donnent, n’est proprement pas bon que pour engraisser Les cochons, sans compter, que de tels pois ne sont pas capables de soutenir un voyage si eloigné.
La derniere moisson a generalement été extremement bonne, et tout Le bled engrangé fort bien et sans etre serré. Ceux du pais viennent deja nous en aporter. Aussi L’on achete beaucoup de froment et d’orge, pour en faire Le transport en Espagne et Italie. Pour Le froment a été payé 70 a 74 Ricksdaler Hamb: Banco Bis, et pour l’Orge 36 a 38 Hamb: Bis tout cela livré franc en vaisseau, comme ci dessus dit.
Tout le bled au reste est payé ici, et L’on donne en revanche des Lettres de change a Hambourg, a Amsterdam, a Londres et a Paris avec Le terme de 1 a 2 mois a date en Le cours de Hambourg. Mrs Averhols et von Scheven, Mr. P. Hist; Mrs Leers freres et chaque autre negociant de reputation a Hambourg pourront donner temoignage de notre bienetre et de La solidité de notre caractere.
Supposé donc, qu’il plaise a Votre Excellence de nous honorer de quelque commission pour Le besoin de l’Amerique nous fairons tous nos efforts, pour nous en aquiter de notre mieux et avec toute L’exactitude possible. Et en ce cas nous n’avons que suplier très humblement Votre Excellence de vouloir bien nous faire parvenir Ses ordres au plutot qu’il sera possible, pour nous mettre en etat, de prendre Les mesures necessaires pour une sorte de negociation de telle importance.
Nous avons L’honneur d’etre avec le plus grand respect
Monseigneur de Votre Excellence Les très humbles et très obeissants Serviteurs
Vve Wahrendorff ET FILS
 Notations: V Wahrendorff et fils Wismar 8 9bre 1779 / Ansd
